SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras’ June oil production in Brazil up 1.7% exceeding 2 million barrels per day and natural gas production reaches a historical record Rio de Janeiro, July 18, 2014 – Petróleo Brasileiro S.A - Petrobras announces that its June oil production in Brazil averaged 2,008 thousand barrels/day (bpd), up 1.7% from May’s production of 1,975 thousand bpd. Including the production operated by Petrobras for its partners in Brazil, the volume reached 2,135 thousand bpd, up 2.1% from last month’s production of 2,092 thousand bpd. The company’s oil and natural gas production in Brazil in the same month was 2,426 thousand barrels of oil equivalent per day (boed), indicating a 1.6% rise from May (2,387 thousand boed). Including the production operated by Petrobras for its partner companies in Brazil, the volume reached 2,610 thousand boed, up 2.0% from May’s production of 2,558 thousand boed. Production growth The production growth was mainly due to the volume increase produced by platform P-62, which started-up operation in May at Roncador field (Campos Basin). A total of 22 wells, 14 of them oil and gas producers and eight water injectors, will be interconnected to this unit within the next few months. This FPSO (floating production storage and offloading) unit has the capacity to process up to 180 thousand barrels of oil and 6 million cubic meters of natural gas per day. The start-up of a new well connected to platform P-48, at Caratinga field, producing at the pre-salt layer of Campos Basin since the end of May, also contributed to the rise in production. The return of platform P-51, at Marlim Sul field, in the same Basin, after the scheduled maintenance stoppage and the start-up of the FPSO-Dynamic Producer Extended Well Test (EWT), at Iara Oeste, in Santos Basin also contributed to this growth. The EWT, the first carried out in this area, will enable the acquisition of important data for the development of this discovery, which took place in 2008. The tested well’s initial production of 29 thousand barrels of oil per day is similar to the production of the wells that are currently producing for commercial purposes in the Santos Basin Pre-salt, also indicating the area’s good potential. In total, eight new offshore wells in the Santos and Campos Basins started up production in June. Alongside them, 30 new subsea wells started up operation in the first half of the year, twice the amount that started up production in the same period last year. With the start of operation of Polar Onyx, a PLSV (Pipe Laying Support Vessel) vessel type, on June 24, and the arrival of six more units by the end of 2014, the company’s capacity to interconnect new wells in the second half will be even greater. More Pre-salt records Pre-salt production in the Santos and Campos Basins, in June, increased 6.7% from May, with a volume of 477 thousand bpd, setting another monthly record. A new pre-salt daily production record of 520 thousand bpd was established on June 24. These volumes include the production operated by Petrobras for its partners. These records are a natural consequence of the implementation of new projects in the pre-salt layer, as well as the high production levels of the wells from Lula and Sapinhoá fields, where Petrobras has been frequently reaching flow rates above 30 thousand barrels per day per well. Another important record in the pre-salt was the conclusion of the first well drilled and completed in just 92 days, which occurred on June 30 in well 8-LL-38D-RJS, in the area of ​​Lula/Iracema Sul. Another highlight of this month was the start-up of the natural gas flow produced in platforms P-58, at the north area of Parque das Baleias, in Campos Basin pre-salt, and FPSO Cidade de Paraty, at Lula Nordeste area, Santos Basin pre-salt. The gas flow to the Cacimbas (P-58) and Caraguatatuba (Cidade de Paraty) Gas Treatment Units (UPGNs) allowed not only the growth in gas production , but also the growth in liquids produced in these UPGNs, as pre-salt’s gas is richer. The stat-up of the gas flow from these plataforms allowed Petrobras to reach a new historical record of domestic natural gas delivery to the market last Monday (July 14), reaching a volume of 48.1 million m
